Fourth Court of Appeals
                                San Antonio, Texas
                                    September 25, 2019

                                    No. 04-19-00532-CV

                     IN THE INTEREST OF N.J.L., J.B.L., and I.J.L.

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013EM504476
                       Honorable Mary Lou Alvarez, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      We ORDER that no costs be assessed against appellant because he is indigent.

      It is so ORDERED on September 25, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court